Citation Nr: 1756331	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-operative residuals, removal of semi-lunar cartilage of the left knee. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction is retained by the RO in Pittsburgh, Pennsylvania.

In February 2009, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claims file.

As noted in the June 2013 and March 2017 Board remands, the Veteran failed to appear to his scheduled Travel Board hearing in March 2010.  He did not provide good cause for his absence and has not requested that his hearing be rescheduled. Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2017).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left knee disability was manifested by tenderness on palpation and painful motion; flexion was limited to 110 degrees, at worst, with pain, and no limitation of extension or instability.

2.  The preponderance of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for post-operative residuals, removal of semi-lunar cartilage of the left knee, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).

2.  The criteria for a TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board observes that in the March 2017 Remand, it found the November 2015 VA examination report did not adequately address the criteria under Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, in Correia, the Court held that joints rated on the basis of limitation of motion should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  28 Vet. App. 158 (2016). The Board finds that the May 2017 VA examination corrected any prior inadequacy. 

Additionally, the Board finds that AOJ substantially complied with the June 2013 and March 2017 remand directives and the appeal is now ready for adjudication. 

II.  Analysis

	a.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In cases like this, where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, service connection was granted in December 1972, effective in November 1972, with an initial temporary total rating prior to January 1, 1973 and rated as 10 percent disabling thereafter.  The Veteran filed a claim for an increased rating in November 2007.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Genu recurvatum is rated under Diagnostic Code 5263, with a maximum rating of 10 percent.

In this case, service connection has been in effect for the left knee disability since November 1972.  In November 2007, the Veteran filed a claim for an increased rating.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

The Veteran's left knee disability has been rated as 10 percent disabling, under DC 5259 for cartilage that has been removed or dislocated.  This is the only rating available under that diagnostic code.  For the reasons explained below, higher or separate ratings are not warranted under any other diagnostic codes. 

The Veteran was provided with VA examinations to evaluate the left knee disability, in August 2007, November 2015, and May 2017.  All of the VA examiners determined that the Veteran has degenerative arthritis in the left knee.  

As an initial matter, the Board notes that separate ratings for painful limitation of motion and symptomatic cartilage removal, are not warranted in this case as such would violate the rule against pyramiding.  In this regard, DC 5259 contemplates limitation of motion.  See VAOPGCPREC 9-98 (August 14, 1998) (explaining that removal of semilunar cartilage may result in complications producing loss of motion, and, consequently, Diagnostic Code 5259 contemplates limitation of motion as a symptom).  Were the Board to grant separate ratings under both DCs 5259 and 5003-5260, the Veteran would receive compensation under different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").  For these reasons, the Veteran is not entitled to separate disability ratings under both DCs 5259 and 5003-5260, for painful limitation of motion associated with his left knee disability.

The Board has considered whether a higher rating is warranted under the diagnostic codes for limitation of motion, but finds that a higher rating for limitation of motion is not warranted.

In August 2007, the Veteran reported pain in left knee rated as 8 out of 10 on the pain scale at all times but denied any weakness, stiffness, swelling, heat, redness, instability or giving way, locking, fatigability, or lack of endurance specific to the left knee.  The Veteran also denied flare-ups, explaining that his pain was severe at all times. The Veteran also denied any dislocation or recurrent subluxation.  The examiner noted that there was no evidence of instability. 

On physical examination, the examiner noted that the Veteran's bilateral knees were able to obtain full passive and active extension and that he was able to flex to 140 degrees pain free.  Repetitive motion did not cause increasing pain, stiffness, weakness, or disability.  The examiner noted that all knee motions and stresses were repeated five times with repetitive motion.  Even after the fifth repetition, there was no increased fatigue, weakness, lack of endurance, incoordination, or further decrease in degrees of range of motion. The examiner noted that there were no additional factors that limited joint function.  The examiner also noted that the Veteran's knees were stable to testing and there was no catching, popping, or pain reproduction with McMurray's testing.

The Board acknowledges that the August 2007 VA examination report contained inconsistencies with respect to range of motion findings.  Specifically, in the same paragraph in which flexion was noted to 140 degrees, the examiner later indicated that the Veteran had range of motion from 0-40 degrees in active and passive motion.  This measurement was noted in the paragraph regarding the bilateral knee evaluation.  Further, the notation appears to be a typographical error as it is inconsistent with the description of the Veteran's knee impairment in the remainder of the examination report.  

Additionally, subsequent VA examinations do not indicate motion limited beyond 110 degrees and the VA treatment records similarly do not support a finding of greater limitation.  Considering the examination report as a whole and in context of the range of found before and after this report, the Board again finds that the report of 40 degrees was a typographical error.

During the November 2015 VA examination, the Veteran reported intermittent pain in left knee that was worse in the morning.  He reported that even with prescription pain medication, he experienced left knee pain rated 4-5 out of 10 on the pain scale.  He reported that he primarily had achy pain but also experienced sharp pain at times when he turned his knee certain ways.  He reported trouble doing yardwork.  He also reported that he used a cane when on his feet or ambulating long distances. He reported that he did not use cane for short distances, did not wear a knee brace, and did not experience flare-ups. 

On objective examination, the November 2015 VA examiner noted that range of motion findings were normal but there was evidence of pain with weight bearing.  The examiner also noted objective evidence of mild tenderness on palpation.  The examiner noted that there was no objective evidence of crepitus.  The examiner was unable to opine without speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use.  (As discussed in the March 2017, such conclusion without explanation resulted in the Board remanding the claim for a new examination). 

The November 2015 VA examiner also noted that there was no left knee instability and that all stability testing was normal.

In May 2017, the Veteran was examined once again.  At that time, he reported subjective complaints of pain with any weight bearing and limited walking. He reported that pain was aching in nature, rated at 8-9 out of 10 on the pain scale without medication, and 4-5 out of 10 with medication.  He reported that his pain usually lasts most of the day with any weight bearing.  He reported a momentary, stabbing pain with lateral motion or twisting motion on the medial knee.  He denied having swelling in the left knee.  He reported a sensation of his knee "rocking inside" with ambulation but no falling or laxity to cause falling.  He also reported occasional stumbling but no falls with use of cane.  He estimated stumbling approximately 4-5 times in last 6 months.  He reported no locking for the last several years.  

On examination, the May 2017 VA examiner noted that the Veteran had full extension and flexion limited to 110 degrees, with pain.  The examiner noted that the Veteran's limited range of motion did not contribute to functional loss.  The examiner noted that the Veteran had pain on weight-bearing but did not have any tenderness or pain on palpation.  The examiner noted that there was no crepitus.  The Veteran was able to do repetitive testing with no additional functional loss or decreased range of motion after three repetitions.  The examiner noted that the examination was neither consist or inconsistent with the Veteran's reports regarding use over time.

The May 2017 VA examiner noted that the Veteran had normal muscle strength in the left knee without any ankylosis.  The examiner also conducted four instability tests and noted that the Veteran had no recurrent subluxation and no instability or effusion.  The examiner acknowledged that the Veteran had frequent episodes of joint pain and that he regularly used a cane. 

X-rays reviewed by the May 2017 VA examiner included an impression of chondrocalcinosis in the left knee, which the May 2017 VA examiner noted was unrelated to the Veteran's osteoarthritis and/or meniscal tear.  The Board has resolved any doubt and included all of the Veteran's left knee symptoms in the analysis below.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).   

VA treatment records are consistent with the findings of the VA examiners.  

Based on review of the evidence, the Board finds that higher ratings are not warranted under DCs 5260 or 5261 for limitation of flexion or extension as flexion was not limited to 30 degrees and extension was not shown to be limited at any time.  In this regard, at worst, the Veteran's flexion was limited to 110 degrees.  See May 2017 VA examination report.  

The Board has considered the DeLuca provisions in reaching these conclusions, specifically, the Veteran's consistent complaints of constant pain, difficulty ambulating long distances due to pain, and difficulty walking up and down stairs.  See e.g. February 2009 DRO Hearing Transcript.  However, even considering the Veteran's complaints of pain, inability to walk long distances, difficulty walking up and down stairs, and pain on weight-bearing, flexion has not been shown to be limited to a compensable degree.  Moreover, the May 2017 VA examiner noted that the Veteran's pain did not result in or cause functional loss.  Such assessment was rendered after consideration of the Veteran's report that he had pain that limits activities with prolonged standing and walking.  Again, the Board finds that the examinations of record adequately address functional impairment, and even at the most functional loss does not reflect compensable loss of motion in flexion or extension.

The Board also finds that an increased rating is not warranted under Diagnostic Code 5256 for ankylosis at any time on appeal as all of the VA examination reports indicated some range of motion.  Further, VA and private treatment records do not indicate any assessment of ankylosis at any time during the entire appeal period.  

A separate rating is not warranted under DC 5258 for cartilage that has been dislocated because the Veteran is already rated under DC 5259 for symptomatic removal of such cartilage.  The record, both law and medical evidence, does not reflect symptoms considered in DC 5258 based on the removal of the meniscus.
  
The evidence also does not indicate malunion or nonunion of the femur or tibia and fibula, or genu recurvatum in the left leg at any time pertinent to the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.  Accordingly, separate evaluations under those alternate diagnostic codes are not warranted.  The Veteran does not contend otherwise.  

Similarly, the Board finds that a separate rating for instability of the left knee is not warranted.  All of the VA examiners conducted multiple tests for instability, which all resulted in normal findings.  VA treatment records do not indicate that the Veteran had left knee instability at any time.  The Board acknowledges that the Veteran reported one episode of giving way a couple of years prior to the February 2009 DRO Hearing; however, as no objective findings of instability have been found, the Board finds that a separate rating for instability is not warranted.  Additionally, although the Veteran has consistently reported use of a cane, he has also reported that such use was due to pain when walking; he does not contend that his cane was prescribed, or used, for instability.  For all of these reasons, the Board finds that the evidence of record weighs against a finding that the Veteran has instability of the knee.  Although the Board has fully considered the Veteran's lay statements, this evidence does not reflect that the Veteran has reported that this is a instability in the knee itself; the medical evidence confirms that this is not a structural defect of the knee that would lead to this manifestations.  A separate rating under DC 5257 is not warranted at any point pertinent to the appeal. 

For the entire appeal on period, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is more severe than the assigned 10 percent disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, with respect to the requirements for higher ratings, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  

The Board has considered whether staged ratings are appropriate, under Hart, supra; however, the Board finds that the Veteran's left knee disability was stable throughout the entire appeal period and does not more nearly approximate higher ratings at any point.  Therefore, staged ratings for the left knee disability are not warranted.

	b.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017). 

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  However, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director of Compensation Service (Director) for extraschedular consideration.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director. Cf. Wages v. McDonald, 27 Vet. App. 233 (2015).

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)). 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 
In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this case, the AOJ considered whether referral to the compensation and pension director was appropriate but determined that the case should not be referred for extraschedular consideration.  For the reasons explained below, the Board agrees. 

Here, the Veteran contends that he had to stop working in 2007 due to the effects of prescription pain relievers that he takes for his left knee disability.  See February 2009 DRO hearing transcript.  There is no dispute that the Veteran is not working.  Social Security Administration (SSA) records indicate that the Veteran is in receipt of disability benefits and that he stopped working in November 2006.  Thus, the question at issue here is whether the Veteran is unemployable due to his service-connected disability.  For the reasons explained below, the Board finds that he is not. 

First, the Board notes that while there is no dispute that the Veteran was prescribed narcotic pain relief, VA treatment records indicate that he suffers from chronic pain in other joints which are not service-connected, including neck, low back, and the right knee.  See e.g. February 2014 VA treatment record.  The August 2007 VA examiner noted that the Veteran was taking chronic narcotic pain relief for bilateral knee pain, lumbar spine pain, and cervical spine pain.  The Board also notes that it denied service connection for the neck, back, and right knee in March 2017.  There is no indication that the Veteran was prescribed the narcotic pain relief solely for the service-connected left knee disability, or that such would have been prescribed  if he did not have pain in the other non-service connected joints. 

Further, SSA records document the Veteran's primary disability as the low back disorder and a psychiatric disorder, neither of which are service-connected.  The Veteran's own statements documented in an SSA questionnaire indicate that he attributes his inability to work to his neck and back pain.  In this regard, he explained to the SSA that his condition limits his ability to work because he has diminished motor skills as a result of neck pain, sharp pain that travels from his neck up the back of his head, delayed reaction time. The Board acknowledges that he also reported that he is unable to walk for long periods, which is consistent with his complaints about the left knee, during VA examinations.  He also reported difficulty kneeling.  

The remaining evidence of record does not support a finding that the left knee disability renders the Veteran unemployable. 

Given the significant pain described associated with the nonservice-connected neck and back disabilities, the Board finds that the evidence is against a finding that his service-connected left knee disability renders him unemployable.  For these reasons, the Board finds that the Veteran is not unemployable due to his service-connected left knee disability and therefore, referral for extraschedular TDIU is not required.     

In reaching this conclusion, the Board has carefully reviewed and considered the Veteran's statements regarding the effect of the left knee disability on his employability, but finds the preponderance of the evidence is against the claim.  


ORDER

A rating in excess of 10 percent for post-operative residuals, removal of semi-lunar cartilage of the left knee, is denied. 

The claim for TDIU is denied. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


